Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    This office action is based on Information Disclosure Statement filed on 5/9/2021.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/9/2021 was filed after the mailing date of the Notice of Allowance on 1/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
3.    Claims 1-27 are allowed over the prior arts of record.
4.    The following is an examiner’s statement of reasons for allowance: 
	A.	The cited references:
	Schneider (US Patent No. 6,901,581—IDS filed on 5/9/2021) discloses computer software debugging via simulated re-execution – See col. 1, lines 7-10, col. 2, lines 42-65.  Schneider further discloses debugging logic can be inserted into a simulated re-execution at particular points in the computer program – See Abstract; Col. 2, lines 41-67; col. 4, lines 21-42.  Schneider discloses the state of a system can be re-
	Van Riel at al. (US Pub. No. 2007/0208954 A1 – IDS filed on 5/9/2021) discloses the operating system provides a memory allocation flag that applications may use to indicate any arbitrary area of physical memory marked with this flag may contain confidential data and should be handled accordingly.  The operating system also ensures that memory allocated with this flag can be placed in physical memory – See Abstract, paragraphs [0007, 0026].  Van does not discloses the claimed limitations recited in claims 1, 11, 17, 23 and 27.
	Feng et al. (US Pub. No. 2015/0248564 A1 – IDS filed on 5/9/2021) discloses a source file of the software product is compiled to generate an object file, in which the source file includes at least one piece of sensitive data marked with a specific 
Identifier – See abstract, paragraphs [0009, 0030-0036, 0052, 0056, 0065-0066, 0075 and 0077].  Feng does not discloses the claimed limitations recited in claims 1, 11, 17, 23 and 27.
	Joisha (US Pub. No. 2019/0065780 A1– IDS filed on 5/9/2021) discloses a seed may be designated by a programmer annotation.  In this manner, in accordance with example implementations, a seed may be any statement that uses or defines a variable that the programmer declares as containing possibly sensitive information – See paragraphs [0036 and 0038].  Joisha does not discloses the claimed limitations recited in claims 1, 11, 17, 23 and 27.
Bhagwan et al. (US Pub. No. 2015/0169886 A1 – IDS filed on 5/9/2021) discloses identifying at least one span of sensitive information; visually suppressing the at least one span of sensitive information; replacing the at least one span of sensitive information with a redaction notation; and appending at least one redaction message for the at least one span of sensitive information – See Abstract, paragraphs [0005-0007, 0032 and 0042].  Bhagwan discloses not disclose the claimed limitations recited in claims 1, 11, 17, 23 and 27.

Regarding claim 1, the prior art of record when viewed individually or 
in combination does not disclose or render obvious the features of the independent claim 1, specific to the limitations of:
“simulating execution of said instrumented source code virtually out-of-process in an isolated virtual execution environment without making any changes to original process memory, wherein said hook functions are operative to collect information about runtime execution behavior of the source code…
generating a nested data structure documenting simulated execution flow of the instrumented source code utilizing said information about runtime execution, whereby logpoints corresponding to said strategic points of interest in the source code are entered into said nested data structure; 
generating checkpoints into said memory based journal wherein each checkpoint corresponds to a particular point in time of the simulated execution of the instrumented source code;  

visually annotating a code editing window of the source code debugger with the collected expression and variable values displayed thereon” in combination with all other limitations/elements as claimed in claim 1.

Regarding claim 11, the prior art of record when viewed individually or 
in combination does not disclose or render obvious the features of the independent claim 11, specific to the limitations of:
“simulating execution of the instrumented source code virtually out-of-process in an isolated virtual execution environment without making any changes to original process memory, wherein said hook functions are operative to collect information about runtime execution behavior of the source code; …
generating a nested data structure documenting simulated execution flow of the instrumented source code utilizing said information about runtime execution, whereby logpoints corresponding to said strategic points of interest in the source code are entered into said nested data structure; 
searching said nested data structure for expressions containing one or more variables and collecting variables found therein; 
determining values of said collected variables utilizing the contents of said memory delta buffer; and 
” in combination with all other limitations/elements as claimed in claim 11.

Regarding claim 17, the prior art of record when viewed individually or 
in combination does not disclose or render obvious the features of the independent claim 17, specific to the limitations of:
“simulate execution of instrumented source code virtually out-of-process in an isolated virtual execution environment without making any changes to original process memory, wherein said hook functions are operative to collect information about runtime execution behavior of the source code; …
generate said nested data structure documenting simulated execution of said instrumented code utilizing said information about runtime execution, whereby logpoints corresponding to said strategic points of interest in the source code are entered into said nested data structure; and 
a visual annotation module operative to: 
search said nested data structure for expressions containing one or more variables and collect variables found therein; 
determine values of said collected variables utilizing the contents of said memory delta buffer; and 
annotate a code editing window of the source code debugger with the values of variables collected, said variables displayed near their corresponding ” in combination with all other limitations/elements as claimed in claim 17.

Regarding claim 23, the prior art of record when viewed individually or 
in combination does not disclose or render obvious the features of the independent claim 23, specific to the limitations of:
“generating a nested data structure documenting execution flow of the instrumented source code during simulation virtually out-of-process in an isolated execution environment without making any changes to original process memory, wherein said hook functions are operative to collect information about runtime execution behavior of the source code;…
searching said nested data structure for expressions containing one or more variables and collecting variables found therein; 
retrieving the values of one or more collected variables from said memory delta buffer and displaying said one or more values as visual annotations in a code editing window near their expressions corresponding thereto; and
visually annotating the code editing window by displaying one or more numeric values indicating a number of iterations performed for a particular code segment, said one or more numeric values displayed near their corresponding relevant code construct locations in the user code editing window” in combination with all other limitations/elements as claimed in claim 23.
Regarding claim 27, the prior art of record when viewed individually or 

“simulating execution of said instrumented source code virtually out-of-process in an isolated virtual execution environment without making any changes to original process memory, wherein said hook functions are operative to collect information about runtime execution behavior of the source code; …
generating a nested data structure documenting simulated execution flow of the instrumented source code utilizing said information about runtime execution, whereby logpoints corresponding to said strategic points of interest in the source code are entered into said nested data structure; 
generating checkpoints into said memory based journal wherein each checkpoint corresponds to a particular point in time of the simulated execution of the instrumented source code; 
collecting values of expressions and variables utilizing said nested data structure, said memory based journal, and said checkpoints into said memory based journal; and 
visually annotating a code editing window of the source code debugger with the collected expression and variable values displayed thereon” in combination with all other limitations/elements as claimed in claim 27.
Claims 2-10, 12-16, 18-22 and 24-26 are dependent upon claims 1, 11 and 17. Since the independent claims 1, 11 and 17 are allowable, claims 2-10, 12-16, 18-22 and 24-26, being definite, further limiting, and fully enabled by the specification are also allowed.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MONGBAO NGUYEN/Examiner, Art Unit 2192